Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter, because the clam is drawn to a “use”.
4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, improperly drawn to a “use”, is indefinite, because the “use” fails to set forth any definitive process steps.
5.	In accordance with Office policy, claim 11 has not been further examined on the merits.
6.	Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Secondly, with respect to claims 2 and 12, the language denoted by “preferably” and “more preferably” renders the claims indefinite, because it is unclear if or to what extent the preferred language further limits or modifies the non-preferred language of the claims.
	Thirdly, with respect to claim 7, it is unclear how to interpret the “coolant temperature” limitation in view of the temperature range set forth within claim 1 for step (ii).
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 15, and 17 of copending Application No. 17/043,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to room temperature solid diisocyanates and their reaction product.  Furthermore, the position is taken that one in possession of the diisocyanate and the reaction product .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 1-3, 6, 8-10, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9, and 11-13  of copending Application No. 17/260,624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant process claims concerned with recovering room temperature solid diisocyanate encompass the limitations of the copending process claims concerned with separating room temperature solid diisocyanate, save for the claimed content of bitumen.  Since the respectively claimed content range of bitumen differs by only 2 weight percent, the position is taken that the respective endpoints are close enough that the skilled artisan would have expected the same products to result from the respective processes.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, the claims drawn to patently indistinct room temperature solid diisocyanates, their reaction product, and process of producing the product.  Applicants have not established that the respective recovery/separation processes yield patentably distinct diisocyanates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laue et al. (US 2015/0246873 A1).
	Laue et al. disclose room temperature solid diisocyanates and their reaction with polyols to produce elastomers.  See abstract and paragraphs [0011], [0012], [0015], [0044], [0045], and [0050].  Applicants have not established that the instantly claimed recovery process yields patentably distinct diisocyanates.
12.	Process claims 1-9 are deemed to be allowable over the prior art of record, because applicants have established through their disclosed examples that the instant process utilizing the claimed amount of bitumen displays improved yields of the room temperature solid diisocyanate.
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765